Citation Nr: 1224996	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cold weather residuals affecting the bilateral feet and/or legs.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  He served in a combat capacity during active duty service in Korea and is the recipient of the Purple Heart medal, among others.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Prior to the hearing, he submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction review of such evidence.  

During the hearing before the undersigned, the Veteran alleged error with a 1954 RO decision that denied service connection for a left knee scar.  It is not clear if he is alleging that there was clear and unmistakable error (CUE) in the decision.  As this issue is not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for additional action.  

In February 2012, the Board issued a decision addressing several issues then on appeal.  The Board remanded the claim listed on the title page above to the Agency of Original Jurisdiction (AOJ).  In March 2012, the AOJ issued a supplemental statement of the case in which it continued the denial of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).   

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

FINDINGS OF FACT

1.  The Veteran served in combat and is presumed to have been exposed to cold weather in Korea resulting in injury to the bilateral feet and legs.  

2.  A disability affecting the feet and legs was not shown upon service discharge.  

3.  The Veteran has current disability of the feet and legs manifested by arthritis, peripheral vascular disease, and onychomycosis that have been attributed to other causes and are less likely than not due to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for cold weather residuals affecting the bilateral feet and/or legs have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a July 2009 letter.  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in July 2011.  In addition, the RO has obtained service treatment records and identified VA outpatient treatment records.  Following the Board's remand directive in 2012, the RO obtained updated VA outpatient treatment records.  In addition, the Veteran was afforded a VA examination.  Given the RO's actions, the Board finds that there has been substantial compliance with its remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Here, the Veteran underwent a VA cold weather examination in March 2012.  There is no indication or contention that the examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Rather, as discussed below, the examination was based on a consideration of the Veteran's history and a review of his service treatment records and contained a physical examination and medical opinion addressing the central issue on appeal.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.


II.  Analysis

The Veteran contends that current disability of the feet and legs is the result of exposure to cold weather while serving in Korea.  He reports that he had frostbite while in service that went untreated and that he currently has swollen feet and poor circulation in his legs.  (See Transcript at 10-11.)  

The Board has considered the relevant lay and medical evidence, but finds that the preponderance of the evidence is against the claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, there are "special considerations attend the cases of combat veterans."  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  In cases involving disabilities related to combat, 38 U.S.C. § 1154(b) is for application.  That statute provides:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.

38 U.S.C. § 1154(b).

With the foregoing in mind, the Board has considered the Veteran's testimony and finds it is competent, credible, and sufficient to establish that he was exposed to cold weather conditions as alleged and incurred a cold weather injury.  In short, the injury is consistent with the circumstances of his service in Korea; that is, the Board acknowledges that he was likely exposed to cold conditions, sustained injury to the feet and/or legs, but due to the exigencies of his combat service was unable to seek medical attention for the condition.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012)(Finding that 38 U.S.C.A. § 1154(b) may be applied to both the cause of disability and to establish the incurrence of the disability.)  The Board acknowledges that a cold weather disability affecting the feet and legs was not noted while in service.  However, in cases involving combat VA is prohibited from drawing an inference from silence in the service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  

While the Board is prohibiting from drawing an inference based on the absence of treatment in service, the Board is free to consider the available service treatment records.  They include an August 1953 service discharge examination.  It is significant that at that time the Veteran did not report any cold injury to his feet and legs.  More significantly, a physical examination revealed normal findings in the feet, legs, and lower extremities.  This evidence weighs against a finding that the Veteran left the military with a permanent disability involving the feet and legs.  

In addition, during the first post-service year, there is no evidence showing arthritis of the feet or legs.  Thus, the presumptive service connection provisions of 38 C.F.R. § 3.307 are not for application.  

Moreover, the Board finds it significant that immediately following discharge, the Veteran filed a claim involving callosities of the feet but made no mention of any cold weather residuals affecting the feet.  More importantly, when afforded a VA examination in November 1953, the only physical examination findings concerning the feet were callosities.  

Rather, there is an absence of medical evidence showing treatment for a foot or leg disability manifested by swelling or poor circulation until 2008.  While the Board is prohibited from considering the absence of medical treatment as negative evidence, the Board may consider it is a factor in adjudicating the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  At the time of treatment in October 2008, however, he was only found to have onychomycosis (tinea involving the nails).  A later treatment record, dated in December 2008, noted the Veteran's reports of swelling in the legs.  The pertinent diagnosis was arthritis.  Later, in October 2009, he reported a swollen right foot.  An arterial Doppler, however, was interpreted as normal.  Records in 2011 and 2012 note treatment for chronic venous insufficiency, circulatory disorders, and arthritis.  Significantly, the VA treatment providers do not identify the conditions as cold weather residuals related to the Veteran's military service.    

Finally, the Board affords significant probative weight to the March 2012 VA examination opinion.  Therein, the examiner noted the Veteran's history of exposure to cold during service as well as a post-service history of exposure to cold when the Veteran lived in Syracuse, New York.  The examiner also noted that the Veteran had a history of smoking up to five packs a day until undergoing triple bypass surgery in 1981 and his history of alcohol abuse until the late 1980's.  Following a physical examination, the examiner concluded that while the Veteran had current poor circulation, onychomycoses, and arthritis, they were all less likely due to the Veteran's exposure to cold weather when in Korea.  Rather, the examiner concluded that the history of smoking caused his peripheral artery disease, that the Veteran had a normal foot examination in 2007, and that degenerative joint disease of the joints was related to the Veteran's advanced age.   

This opinion is adequate as it is based on consideration of the relevant lay and medical evidence.  In addition, it is probative as it is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez, 22 Vet. App. 395, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here, there are no contrary medical opinions.  

Regarding the Veteran's belief that his current disability are associated with cold exposure in service, the Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced numbness and swelling in the feet and legs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He is not competent, however, to ascribe these symptoms to a particular diagnosis such as a vascular disease.  

That is to say, certain disabilities like peripheral vascular disease and arthritis are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability). 

To the extent that the Veteran is able to provide evidence as to nexus, the Board finds that the reasoned VA examination opinion is afforded more probative weight. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.  


ORDER

Entitlement to service connection for cold weather residuals affecting the bilateral feet and legs is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


